internal_revenue_service number release date index number ------------------- -------------------------- ---------------- ----------------------------------- ------------------------------------- department of the treasury washington dc person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc fip b02 plr-102809-07 date december ----------------- ---------------------- ------------------------------------ legend taxpayer ---------------------------------------------------------------------- date trs ---------------------------------------------------------------------- dear ------------- this is in reply to a letter dated date requesting a ruling on behalf of taxpayer you have requested a ruling that certain services to be performed by trs at independent living facilities described herein will not be treated as having been performed at a health_care_facility as defined in sec_856 of the internal_revenue_code and that those services will not cause rental income from tenants of the independent living facilities to be treated as other than rents_from_real_property under sec_856 facts real_estate_investment_trust reit beginning date taxpayer is engaged in the acquisition ownership and management of hospital and senior care properties except for certain medical office buildings taxpayer’s facilities are leased to health care operating companies under triple net leases that require the lessee to pay all property- related expenses taxpayer is currently negotiating to acquire additional properties that will expand its activities in senior care housing by adding independent living facilities taxpayer has taxpayer is a publicly-traded domestic_corporation that elected to be taxed as a plr-102809-07 determined that it will be able to acquire and operate these facilities more cost-efficiently if the customary and non-customary services rendered at these facilities are provided through a taxable_reit_subsidiary rather than leasing the entire facility to an operator on a long-term basis for a monthly lease amount taxpayer represents that the independent living facilities that they intend to acquire satisfy the generally accepted definition of an independent living facility certain customary and all noncustomary services provided at taxpayers’ independent living facilities will be provided by a newly-formed taxable_reit_subsidiary trs or through an independent_contractor taxpayer represents that all services provided at the independent living facilities are services that are customary in the geographic area in which those facilities are located services provided by trs will typically include the preparation and serving of meals at central dining facilities periodic housekeeping laundry and linen service monthly parking valet and public parking local transportation to shopping physician’s offices hospitals and churches social and recreational activities and the maintenance of resident’s rooms and common areas other services may include concierge services exercise and wellness programs medical alert systems security services and daily status checks services that will be provided through an independent_contractor include basic services provided by trs will be on an arms-length basis fees for the services utilities phone service cable and or internet services basic cleaning and janitorial services and coin operated laundry machines additionally at certain of the independent living facilities unrelated third parties may lease space to provide beauty and barber services commercial banking and a sundry store the services provided at the independent living facilities will not include assistance with activities_of_daily_living adl such as management of medications showering and bathing dressing personal hygiene and grooming toileting mobility monitoring and eating there are no medical or nursing services or skilled nursing licensed beds in the facilities will be collected by taxpayer from the tenants as part of the monthly resident fee and remitted to trs in all cases the fees remitted to trs will be no less than percent of the direct costs of those services own health care and personal needs or who individually contract with independent third-party care providers to provide necessary care in their unit will be permitted to the national investment center for the seniors housing care industries and the american seniors housing association published classifications for seniors housing property types in that publication the term independent living communities is defined as age restricted multifamily rental projects with central dining facilities that provide residents as part of their monthly fee access to meals and other services such as housekeeping linen service transportation social and recreational activities such properties do not provide in a majority of the units assistance with daily living adls such as supervision of medication bathing dressing toileting etc there are no licensed skilled nursing beds in the property only those tenants who are physically and mentally capable of providing for their plr-102809-07 reside in these facilities the independent living facilities will not be licensed and the facilities will not participate in the medicare program units in the independent living facilities will be leased for terms of one year or longer under the terms of the lease tenants will pay a monthly charge that covers both charges for occupancy of a unit and the non-customary services provided by trs taxpayer represents that the monthly rent paid_by a tenant that is attributable only to the occupancy of the unit without services is comparable to monthly apartment rent for a similar size apartment in the geographic area trs will collect the monthly payments from tenants and remit all amounts to taxpayer at the end of the month trs will submit to taxpayer a statement of the services it has provided to tenants and taxpayer will pay trs the amounts attributable to the services rendered taxpayer represents that the payments to the trs by taxpayer will be in compliance with the provisions of sec_857 taxpayer will not retain any amounts attributable to the services and will not bear any cost for providing such services law and analysis to qualify as a reit an entity must derive at least percent of its gross_income from sources listed in sec_856 and at least percent of its gross_income from sources listed in sec_856 rents_from_real_property are among the sources listed in both of those sections sec_856 defines rents_from_real_property to include rents from interests_in_real_property charges for services customarily rendered in connection with the rental of real_property and rent attributable to certain leased personal_property however sec_856 excludes impermissible_tenant_service_income from the definition of rents_from_real_property sec_856 defines impermissible_tenant_service_income to include with respect to any real or personal_property any amount received or accrued directly or indirectly by a reit for services furnished or rendered by the reit to tenants of the property sec_856 provides that if impermissible_tenant_service_income from a property for any_tax year exceed sec_1 percent of all amounts received or accrued directly or indirectly by the reit during the tax_year from the property the impermissible_tenant_service_income from the property shall include all amounts received or accrued from the property for the tax_year sec_856 provides that services furnished or rendered through a trs or an independent_contractor from whom the reit does not derive or receive any income are not treated as furnished rendered or provided by the reit for purposes of sec_856 sec_856 provides that a reit and a corporation other than a reit may jointly elect to treat such corporation as a taxable_reit_subsidiary to be eligible for treatment as a taxable_reit_subsidiary sec_856 provides that the reit must plr-102809-07 directly or indirectly own stock in the corporation and the reit and the corporation must jointly elect such treatment the election is irrevocable once made unless both the reit and the subsidiary consent to its revocation in addition the election and the revocation may be made without the consent of the secretary sec_856 provides that a taxable_reit_subsidiary may not be any corporation that directly or indirectly operates or manages a lodging_facility or health_care_facility for purposes of sec_856 a health_care_facility is defined in sec_856 as a hospital nursing facility assisted living facility congregate care facility qualified_continuing_care_facility as defined in sec_7872 or other licensed facility which extends medical or nursing or ancillary services to patients and which was operated by a provider of such services that is eligible for participation in the medicare program under title xviii of the social_security act with respect to the facility the independent living facilities described by taxpayer are not licensed facilities and will not provide any medical nursing or adl services to tenants also although not dispositive with respect to reits the distinction between a residential_rental_property and a health_care_facility is also addressed in other areas of the code and related sections of the income_tax regulations sec_42 and sec_1_42-11 of the income_tax regulations which concern the low-income_housing_credit provide a distinction between residential real properties and health care facilities by focusing on whether frequent nursing medical or psychiatric services are provided to residents if so the building is ineligible for the low-income_housing_credit as is the case with a hospital or nursing home see also revrul_98_47 1998_2_cb_399 accordingly taxpayer’s independent living facilities do not qualify as health care all of the services described herein whether customary or noncustomary are facilities under sec_856 for purposes of sec_856 therefore trs is not precluded from operating or managing the independent living facilities provided to tenants of the independent living facilities through either a trs or an independent_contractor from whom taxpayer does not derive income accordingly the services provided to tenants of the independent living facilities will not cause rental income from those tenants to be treated as other than rents_from_real_property under sec_856 except as specifically ruled upon above no opinion is expressed concerning any federal_income_tax consequences relating to the facts herein under any other provision of the code specifically we do not rule whether taxpayer otherwise qualifies as a reit under part ii of subchapter_m of chapter of the code also no opinion is expressed concerning the treatment of payments between trs and taxpayer for purposes of sec_857 plr-102809-07 this ruling is directed only to the taxpayer requesting it taxpayer should attach a copy of this ruling to each tax_return to which it applies sec_6110 of the code provides that this ruling may not be used or cited as precedent sincerely william e coppersmith william e coppersmith chief branch office of associate chief_counsel financial institutions products
